Citation Nr: 0932699	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  04-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as a result of herbicide exposure, for the purpose 
of accrued benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty from June 1968 to August 1975 with duty 
in the Republic of Vietnam from March 1969 to March 1970 and 
from August 1971 to April 1972.  The Veteran died in December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on January 23, 
2009, which vacated a July 2006 Board decision and remanded 
the case for additional development.  The issues initially 
arose from a March 2002 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In its January 2009 order the Court found the prior Board 
decision had failed to adequately discuss evidence indicating 
the Veteran's diabetes began within one year of service and 
evidence indicating a date of onset in 1974 or 1975 and had 
provided inadequate reasons and bases in finding that the 
Veteran had type I rather that type II diabetes mellitus.  
Therefore, additional development as to the issues on appeal 
is required prior to appellate review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Records show the appellant was provided VCAA notice by 
correspondence dated in April 2003.  

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
that when adjudicating a claim for dependency and indemnity 
compensation (DIC) (to include service connection for the 
cause of the Veteran's death) VA must perform a different 
analysis depending upon whether a Veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the Veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.  As this case must be remanded for other reasons, 
the Board finds an additional VCAA notice should also be 
provided to the appellant addressing these matters.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  For records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile; however, the 
claimant must cooperate fully and, if requested, must provide 
enough information to identify and locate any existing 
records.  38 C.F.R. § 3.159(c).  

The Board also notes that records show that the Veteran had 
been awarded Social Security Administration (SSA) disability 
benefits prior to his incarceration.  There is no indication 
in the present record of any attempt to obtain copies of any 
records associated with that claim.  Therefore, the Board 
finds additional development is required prior to appellate 
review.

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
published notification of the final rule including diabetes 
mellitus as a presumptive disease based on herbicide exposure 
in the Republic of Vietnam noted that the intent of the 
proposed regulation was to add only type II diabetes to the 
list based upon the findings of the National Academy of 
Sciences (NAS).  It was noted that type I diabetes was a 
clinically distinct disease from type II diabetes and that 
type I was generally considered to be a disease of insulin 
deficiency due to an immune disorder, while type II was 
considered to be primarily a disease of insulin resistance.  
See 66 Fed. Reg. 23,166 (May 8, 2001).

In its report "Veterans and Agent Orange: Update 1998" 
(Update 1998), NAS concluded that there was "inadequate or 
insufficient evidence" to determine whether an association 
existed between exposure to herbicides and immune disorders.  
It was further noted that the Secretary had determined "that 
the credible evidence against an association between immune 
system disorders and herbicide exposure outweighs the 
credible evidence for such an association, and [ ] determined 
that a positive association does not exist." (quoting 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 64 Fed. Reg. 59232, 59241 (Nov. 2, 1999)).  Id. 

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 72 Fed. Reg. 32,395 (Jun. 12, 
2007).  

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant must be provided 
notification of the conditions, if any, 
for which the Veteran was service 
connected at the time of his or her 
death, of the evidence and information 
required to substantiate a claim for 
service connection for the cause of the 
Veteran's death based on a previously 
service-connected condition, and of the 
evidence and information required to 
substantiate a claim based on a 
condition not yet service connected.  
These notice requirements are to be 
applied to all elements of the claim.

2.  The RO is to undertake appropriate 
efforts to obtain a complete copy of 
the Veteran's SSA disability 
determination as well as all associated 
medical records.

3.  The Veteran's claims file should be 
reviewed by a VA endocrinologist for 
opinions as to whether the Veteran had 
type I or type II diabetes mellitus and 
whether any type I diabetes mellitus 
was manifest during active service, 
within one year of his separation from 
active service in August 1975, or 
developed as a result of herbicide 
exposure during active service in the 
Republic of Vietnam.  If it is 
determined that the Veteran had type II 
diabetes mellitus or type I diabetes 
mellitus incurred during or as a result 
of service, the physician should 
provide an opinion addressing whether 
this disease caused or materially 
contributed to the Veteran's death.

Opinions should be provided based on a 
review of the medical evidence of record 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons 
and bases are to be provided in support 
of any opinion rendered.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the appellant and her 
attorney should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


